Julius Berman, the owner of certain property known as La Tourain Apartments, located at 691-693 Seward avenue, Detroit, Michigan, constructed a building thereon in 1922, and in order to pay the cost of construction, he issued bonds in the amount of $150,000 secured by a mortgage to the Federal Bond 
Mortgage Company. This was consummated in May, 1922, and in October of the same year he gave a second mortgage to Gertrude Becker to secure a loan of $20,000 on the same property. *Page 300 
In August, 1923, he and his wife conveyed the property by warranty deed to Louis Schmied subject, however, to the two mortgages. In 1929 the Federal Bond  Mortgage Company foreclosed their mortgage by advertisement and bid in the premises on foreclosure sale and obtained title by sheriff's deed. About that time Mr. Becker, who in the meantime had inherited the $20,000 mortgage through the death of his mother, Gertrude Becker, negotiated with the Federal Bond  Mortgage Company on a plan for refinancing the $150,000 mortgage with the idea in mind of saving his $20,000 mortgage, and, as a result of these negotiations, the Federal Bond  Mortgage Company gave a Mr. Donohue a warranty deed of the property dated November 5, 1930, and he in turn executed and delivered to the Federal Bond  Mortgage Company bonds in the amount of $150,000, and with his wife executed a mortgage securing the bonds, said mortgage being dated April 26, 1930, and recorded in the office of the register of deeds of Wayne county, Michigan.
All of the bonds executed in connection with the original mortgage were redeemed by the Federal Bond  Mortgage Company excepting $9,500 which could not be located, and the new bond issue was pledged to the American State Bank and the National Bank of Commerce, of Detroit, as collateral security to loans made to the Federal Bond  Mortgage Company. These bonds were later assigned by the American State Bank to the Peoples Wayne County Bank and by it in turn to the First Wayne National Bank of Detroit, and by the National Bank of Commerce to the Guardian National Bank of Commerce. In May, 1931, the Detroit Trust Company, defendant herein, was appointed receiver of the Federal Bond  Mortgage Company. *Page 301 
In the mortgage executed by Donohue, which is the mortgage involved in the case at bar, the Federal Bond  Mortgage Company designated itself as trustee. Prior to the receivership of the Federal Bond  Mortgage Company the property involved in this case was being managed by a corporation known as the Republic Management Company, a subsidiary corporation of the Federal Bond  Mortgage Company. During the period of this management no objections were made by either Mr. Donohue, Mr. Becker, or Mr. Berman to this arrangement, and the income from the premises was turned over to the Federal Bond  Mortgage Company for the payment of taxes and other obligations in connection with the bond issue.
When the Detroit Trust Company was appointed receiver by the United States district court for the eastern district of Michigan, southern division, the order making such appointment specifically enjoined the Federal Bond  Mortgage Company from exercising any power over any of the mortgages which it held. This restraining order remained in full force and effect until May 29, 1931, and on the same day the Detroit Trust Company was appointed trustee under the instant mortgage and has since acted in that capacity.
September 4, 1931, Donohue and wife, by quitclaim deed, conveyed their interest in the mortgaged premises to William H. Becker, one of the plaintiffs herein, and then on April 1, 1932, appointed James Giblin trustee under the mortgage. On April 28, 1932, the United States district court for the eastern district of Michigan, southern division, entered an order authorizing the Detroit Trust Company, as receiver of the Federal Bond  Mortgage Company, to join with the holders of the bonds and pledgees *Page 302 
in nominating a successor trustee, and they in turn ratified the nomination of the Detroit Trust Company as of May 29, 1931. However, the plaintiffs in April, 1932, demanded possession of the property and upon refusal they filed their bill of complaint on April 18, 1932, asking for possession and an accounting of money received, and upon proofs being taken, the trial court held in favor of the plaintiffs from which decree defendant appeals.
Plaintiffs contend that regardless of whether or not the mortgage is a trust mortgage or what is known as a straight mortgage, they are entitled to possession of the property as of the date of filing their bill of complaint together with an accounting of rents collected from said date; while the defendant contends that the mortgage is a trust mortgage, and that defendant, as trustee under the mortgage, is entitled to possession of the premises together with the rents and profits, and it further claims that it is entitled to this possession by reason of the consent of the mortgagors together with the authority given under Act No. 228, Pub. Acts 1925 (3 Comp. Laws, 1929, §§ 13498, 13499), and certain provisions contained in the mortgage.
"In a trust mortgage the ownership of the mortgage passes to the trustee and is held by it or him for the benefit of those who acquire title to the securities issued pursuant thereto."Equitable Trust Co. v. Milton Realty Co., 261 Mich. 571, 577.
It requires no particular form of words to create a trust so long as that intention is expressed. Bankers Trust Company ofDetroit, v. Russell, 261 Mich. 579, and 263 Mich. 677.
To create a trust, there must be an assignment of designated property to a trustee with the intention *Page 303 
of passing title thereto, to hold for the benefit of others. There must be a separation of the legal estate from the beneficial enjoyments (26 R. C. L. p. 1186)." Equitable TrustCo. v. Milton Realty Co., supra, 577.
In trusts not charitable it is not always necessary that thecestui que trust should be in existence at the time of the creation of the trust. 1 Perry on Trusts (7th Ed.), § 66.
We think the mortgage contains the necessary elements of a trust mortgage. The conveyance was made to the Federal Bond 
Mortgage Company, "but in trust nevertheless for the benefit and security of any and all persons and parties and their respective successors, executors, administrators, and assigns who may at any time hold any of the bonds to be issued hereunder."
In addition, the rents are assigned to the Federal Bond 
Mortgage Company as trustee and the property is designated as the trust estate. Moreover, the parties, upon the execution and delivery of this mortgage, intended and considered it as a trust mortgage.
The plaintiff Becker permitted the collection of the rents and management of the estate by a subsidiary of the Federal Bond  Mortgage Company and later on appointed plaintiff Giblin successor trustee under the provisions of the mortgage.
We now approach the proposition of who is entitled to possession of the premises together with the collection of the rents. The record discloses that there is no question of waste, tax titles, receiverships or foreclosure involved, nor has there been a default entered and recorded as required by Act No. 228, Pub. Acts 1925 (3 Comp. Laws 1929, §§ 13498, 13499). *Page 304 
"By statute in this State the mortgagee of lands is not entitled to possession until after foreclosure." Morse v. Byam,55 Mich. 594, 598.
And in a long line of cases it has been held that the mortgagor cannot be deprived of the possession and the collection of the income during the full period of the equity of redemption. Batty v. Snook, 5 Mich. 231; Union GuardianTrust Co. v. Rau, 255 Mich. 324.
The instant trust mortgage derives its special powers from the act above quoted, and that act, being in derogation of the common law, must be strictly construed. The trust mortgage contained an assignment of the rents and profits of the mortgaged property as permitted by the act.
"In Security Trust Co. v. Sloman, 252 Mich. 266, it was said:
" 'The proper construction of the act does not seem difficult. It will be given effect in harmony with its language and purpose if we hold, and we do:
" '1. That the trustee is entitled to the rents upon default and performance of the statutory conditions.'
"The statutory conditions (section 2) required the trustee, if he desired to take advantage of this provision, to file a notice of default in the terms and conditions of the trust mortgage in the office of the register of deeds, and serve a copy thereof upon the occupiers of the mortgaged premises."Detroit Properties Corp. v. Detroit Hotel Co., 258 Mich. 156.
The record in the instant case discloses that no such notice was ever filed in the office of the register of deeds, nor served upon the occupiers of the mortgaged premises as required by the act.
If the trustee desires to take the benefits of the assignment of rents clause he may do so by filing a notice of default in accordance with the terms of the act, nor do we think that the voluntary possession *Page 305 
of the premises prior to the filing of the bill of complaint detracts in any way from the plaintiffs' rights. They had a right to revoke that voluntary possession granted to the subsidiary company. Byers v. Byers, 65 Mich. 598. This revocation became effective when plaintiffs filed a bill of complaint, and upon such filing they were entitled to such possession and the rents therefrom until such time as the trustee elected to file a notice of default as prescribed by the act.
The decree of the lower court should be affirmed, with costs to plaintiff.
NELSON SHARPE, J., concurred with EDWARD M. SHARPE, J. FEAD and BUSHNELL, JJ., did not sit.